Name: Commission Regulation (EC) No 2453/96 of 18 December 1996 on the opening of tariff quotas for the importation of certain goods from Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  trade;  EU finance;  agri-foodstuffs;  international trade;  Europe
 Date Published: nan

 No L 333/36 EN Official Journal of the European Communities 21 . 12. 96 COMMISSION REGULATION (EC) No 2453/96 of 18 December 1996 on the opening of tariff quotas for the importation of certain goods from Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93 for horizontal questions relating to the trading of processed agricultural products outside Annex II, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 (2) thereof, Having regard to the Council Decision of 6 December 1996 (2), concerning Protocol 2 of the Agreement between the European Community and the Kingdom of Norway, Whereas Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for imple ­ menting the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regula ­ tion (EC) No 3448/93 (3), provides in Article 10 for the management of quotas; Whereas it is appropriate to open, for 1996, the quota referred to in Part IV of the Agreement in the form of an Exchange of Letters concerning the amendment of Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway; Whereas the measures provided for in this Regulation comply with the opinion of the Management Committee Article 1 1 . From 1 January to 31 December 1996, the goods from Norway which are listed in the Annex to this Regu ­ lation shall be subject to the duties recorded in this Annex within the limits of the annual quotas mentioned therein . 2 . Quota No 09.0764, however, is opened from 1 September to 31 December 1996 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1996, with the exception of Article 1 (2) which shall be applicable from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20 . 12 . 1993, p. 18 . (2) Not yet published in the Official Journal . (3) OJ No L 187, 26 . 7. 1996, p. 18 . 21 . 12 . 96 EN No L 333/37Official Journal of the European Communities ANNEX NORWAY Order No CN code Description of goods Quotas (t) Rate of dutyapplicable 09.0765 1517 10 90 Margarine, excluding liquid/other margarine 2 470 exemption 09.0764 ex 1806 1806 31 1806 32 1806 90 Chocolate and other food preparations containing cocoa except for cocoa powder containing added sugar or other sweetening matter covered by CN code 1806 10 5 500 35,15 ecu/ 100 kg 09.0766 2102 30 00 Prepared baking powders 150 exemption 09.0767 ex 2103 90 90 Sauces and preparations therefor; mixed condiments and mixed seasonings covered by CN code 2103 90 90, with the exception of mayonnaise and preparations for the manufac ­ ture of sauces and mixtures for seasoning 130 exemption 09.0768 2104 10 00 Preparations for soups and broths 390 exemption 09.0769 2106 90 92 Food or other preparations containing no milk fats , sucrose, isoglucose, glucose, starch or non-cereal starch or containing less than 1,5 % milk fat, 2,5% milk proteins , 5 % sucrose or isoglucose, 5 % glucose, starch or non-cereal starch 510 exemption 09.0770 2203 00 Beers made from malt 4 800 hi exemption * 09.0771 2207 10 00-90/80 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 134 000 hi exemption * 09.0772 2207 20 00-90/80 Ethyl alcohol and other spirits, denatured, of any strength 3 340 hi exemption * 09.0773 2208 90 57-20/80 Aquavit 300 hi exemption 09.0774 2403 10 10 2403 10 90 Smoking tobacco 370 exemption Tanc codes .